DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 04/04/2022 have been fully considered but they are not persuasive. Applicant argues that Lord does not teach “the first shielding winding and the second shielding winding are aligned symmetrically on opposite sides of the secondary winding” as recited in claim 6 and similar limitation in claim 14, which are now incorporated in claims 1 and 9, respectively. Applicant asserts that the cited portion of Lord and Figs. 2-4 of the drawings do not show the features of claims 6 and 14.
After careful consideration without passion or prejudice, the argument is respectfully found not persuasive. As seen in Fig. 3, first winding shielding 19 and second winding shielding 20 are symmetry from secondary winding 13. Therefore, Lord sufficiently teaches the features of the originally filed claims 6 and 14. Accordingly, the examiner maintains that Lord teaches “the first shielding winding and the second shielding winding are aligned symmetrically on opposite sides of the secondary winding” as currently claimed in claim 1 and similar limitation in claim 9.
	Applicant also argues that AAPA does not teach the features in the originally claims 8 and 16. With respect to this, AAPA is applied for the teaches of switches to the windings terminals as claimed in claim 7. Lord in view of AAPA teaches all the physical structure as recited in claims 1, 7, and 8. Therefore, Lord in view of AAPA would have the functionality as claimed in claim 8.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-4, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by H. W. LORD (U.S. Patent No. 2,553,324).
With respect to claim 1, H. W. LORD, hereinafter referred to as “Lord,” teaches a transformer (Fig. 5), comprising:
a first primary winding 1aa and a second primary winding 1a serially electrically connected in a primary-side series combination, the primary-side series combination having a first primary-side terminal 14 and a second primary-side terminal 15;
a secondary winding 13a having a first secondary-side terminal 17 and a second secondary-side terminal 18 and being disposed between the first primary winding and the second primary winding;
a first shielding winding 19a and a second shielding winding 20a serially electrically connected in a shielding series combination at an intermediate shielding terminal, the shielding series combination having a first shielding terminal and a second shielding terminal;
wherein:
the first shielding winding is disposed between the first primary winding and the secondary winding; and
the second shielding winding is disposed between the second primary winding and the secondary winding; and
the first shielding winding and the second shielding winding are aligned symmetrically (see Fig. 3 for illustration) on opposite sides of the secondary winding (col. 4, lines 49-71).
With respect to claim 2, Lord teaches the transformer of claim 1, wherein:
the first primary-side terminal is configured to be electrically connected to a first primary-side node (node that connects to ground) at a primary-side of a power converter (see, e.g., Fig. 10 for illustration purpose only);
the second primary-side terminal is configured to be electrically connected to a second primary-side node (node that connects terminal 14) at the primary-side of the power converter;
the first secondary-side terminal is configured to be electrically connected to a first secondary-side node (node at terminal 17 or 18) at a secondary-side of the power converter;
the second secondary-side terminal is configured to be electrically connected to a second secondary-side node (node at the other of terminal 17 or 18) at the secondary-side of the power converter;
the intermediate shielding terminal is configured to be electrically connected to a third primary-side node (node that connects to ground) at the primary-side of the power converter; and
the first shielding terminal and the second shielding terminal are configured to be electrically floating (col. 3, lines 65-68, col. 4, lines 49-72).
With respect to claim 3, Lord teaches the transformer of claim 2, wherein
the third primary-side node at the primary-side of the power converter is a primary-side ground node (ground connection) (col. 4, lines 60-65).
With respect to claim 4, Lord teaches the transformer of claim 3, wherein:
the first primary-side node at the primary-side of the power converter is a drain node of a main switch of the power converter;
the second primary-side node at the primary-side of the power converter is an input voltage node for an input voltage of the power converter;
the first secondary-side node at the secondary-side of the power converter is a drain node of a secondary-side switch of the power converter, and
the second secondary-side node at the secondary-side of the power converter is an output voltage node for an output voltage of the power converter (col. 3, lines 24-29, col. 4, lines 60-64).
With respect to claim 9, Lord teaches a method comprising:
forming a first primary winding 11a of a transformer (Fig. 5);
forming a first shielding winding 19a of the transformer;
forming a secondary winding 13a of the transformer, the secondary winding having a first secondary-side terminal 17 and a second secondary-side terminal 18, and the first shielding winding being disposed between the first primary winding and the secondary winding;
forming a second shielding winding 20a of the transformer;
symmetrically aligning the first shielding winding and the second shielding winding on opposite sides of the secondary winding (see Fig. 3 for illustration);
forming a second primary winding 12 of the transformer, the secondary winding being disposed between the first primary winding and the second primary winding, and the second shielding winding being disposed between the second primary winding and the secondary winding;
electrically connecting the first primary winding and the second primary winding in a primary-side series combination at an intermediate primary-side terminal, the primary-side series combination having a first primary-side terminal and a second primary-side terminal; and
electrically connecting the first shielding winding and the second shielding winding in a shielding series combination at an intermediate shielding terminal, the shielding series combination having a first shielding terminal and a second shielding terminal (col. 4, lines 49-71).
With respect to claim 10, Lord teaches the method of claim 9, further comprising:
electrically connecting the first primary-side terminal to a first primary-side node (node that connects to ground) at a primary- side of a power converter (see, e.g., Fig. 10 for illustration purpose only);
electrically connecting the second primary-side terminal to a second primary-side node (node that connects terminal 14) at the primary-side of the power converter;
electrically connecting the first secondary-side terminal to a first secondary-side node (node at terminal 17 or 18) at a secondary-side of the power converter;
electrically connecting the second secondary-side terminal to a second secondary-side node (node at the other of terminal 17 or 18) at the secondary-side of the power converter, and
electrically connecting the intermediate shielding terminal to a third primary-side node (node that connects to ground) at the primary-side of the power converter;
wherein:
the first shielding terminal and the second shielding terminal are configured to be electrically floating (col. 4, lines 49-71, co. 5, lines 52-60).
With respect to claim 11, Lord teaches the method of claim 10, wherein:
the third primary-side node at the primary-side of the power converter is a primary-side ground node (ground connection) (col. 4, lines 60-65).
With respect to claim 12, Lord teaches the method of claim 11, wherein:
the first primary-side node at the primary-side of the power converter is a drain node of a main switch of the power converter;
the second primary-side node at the primary-side of the power converter is an input voltage node for an input voltage of the power converter;
the first secondary-side node at the secondary-side of the power converter is a drain node of a secondary-side switch of the power converter, and
the second secondary-side node at the secondary-side of the power converter is an output voltage node for an output voltage of the power converter (col. 3, lines 24-29, col. 4, lines 60-64).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 5, 7-8, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lord, as applied to claim 1 above, in view of Applicant Admitted Prior Art, hereinafter referred to as “AAPA.”
With respect to claim 5, Lord teaches the transformer of claim 1, 
wherein:
the first primary winding is wound around the central core;
the first shielding winding is wound around the first primary winding;
the secondary winding is wound around the first shielding winding;
the second shielding winding is wound around the secondary winding; and
the second primary winding is wound around the second shielding winding (col. 4, lines 56-63). Lord does not expressly teach a cylindrical bobbin having a central core.
AAPA teaches a transformer (e.g. FIGs. 4 (Prior Art)) comprising:
a cylindrical bobbin having a central core 470 (para. [0036]). The combination of the bobbin of AAPA to the transformer of Lord would result in 
“the first primary winding is wound around the central core of the cylindrical bobbin” as claimed. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the cylindrical bobbin as taught by AAPA to the transformer of Lord to provide the required mechanical support.
With respect to claim 7, Lord teaches a power converter comprising the transformer of claim 1. Lord does not expressly teach
a first switch electrically connected between the first primary-side terminal and a primary-side ground node; and
a second switch electrically connected between the first secondary-side terminal and a secondary-side ground node;
and wherein:
the second primary-side terminal is electrically connected to an input voltage node for an input voltage; and
the second secondary-side terminal is electrically connected to an output voltage node for an output voltage.
AAPA teaches a power converter 100 (FIG. 1 (Prior Art)) comprising a transformer 102 further comprising:
a first switch M1 electrically connected between the first primary-side terminal 130 and a primary-side ground node (connection to ground); and
a second switch M2 electrically connected between the first secondary-side terminal 132 and a secondary-side ground node (connection to ground);
and wherein:
the second primary-side terminal 131 is electrically connected to an input voltage node for an input voltage; and
the second secondary-side terminal 133 is electrically connected to an output voltage node for an output voltage (paras. [0027]-[0029]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the switches as taught by AAPA to the power converter of Lord to control current flow through the windings (paras. [0028]).
With respect to claim 8, Lord in view of AAPA teaches the power converter of claim 7, wherein:
the first shielding winding and the second shielding winding being aligned symmetrically on opposite sides of the secondary winding causes a common mode noise current is blocked from flowing from a primary side of the power converter to a secondary side of the power converter (Lord, col. 3, lines 50-65; AAPA, paras. [0027]-[0029]).
With respect to claim 13, Lord teaches the method of claim 12, 
wherein:
forming the first primary winding comprises winding the first primary winding around the central core;
forming the first shielding winding comprises winding the first shielding winding around the first primary winding;
forming the secondary winding comprises winding the secondary winding around the first shielding winding;
forming the second shielding winding comprises winding the second shielding winding around the secondary winding; and
forming the second primary winding comprises winding the second primary winding around the second shielding winding (col. 4, lines 56-63). Lord does not expressly teach
providing a cylindrical bobbin having a central core.
AAPA teaches a transformer (e.g. FIGs. 4 (Prior Art)) comprising:
providing a cylindrical bobbin having a central core 470 (para. [0036]). The combination of the bobbin of AAPA to the transformer of Lord would result in “forming the first primary winding comprises winding the first primary winding around the central core of the cylindrical bobbin” as claimed. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the cylindrical bobbin as taught by AAPA to the method of Lord to provide the required mechanical support.
With respect to claim 15, Lord teaches the method of claim 9. Lord does not expressly teach:
electrically connecting a first switch between the first primary-side terminal and a primary-side ground node;
electrically connecting a second switch between the first secondary-side terminal and a secondary-side ground node;
electrically connecting the second primary-side terminal to an input voltage node for an input voltage; and
electrically connecting the second secondary-side terminal to an output voltage node for an output voltage.
AAPA teaches a method (FIG. 1 (Prior Art)) comprising:
electrically connecting a first switch M1 between the first primary-side terminal 130 and a primary-side ground node (connection to ground);
electrically connecting a second switch M2 between the first secondary-side terminal 132 and a secondary-side ground node (connection to ground);
electrically connecting the second primary-side terminal 131 to an input voltage node for an input voltage; and
electrically connecting the second secondary-side terminal 133 to an output voltage node for an output voltage (paras. [0027]-[0029]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the switches as taught by AAPA to the method of Lord to control current flow through the windings (paras. [0028]).
With respect to claim 16, Lord in view of AAPA teaches the method of claim 15, further comprising: 
the first shielding winding and the second winding shielding being aligned symmetrically on opposite sides of the secondary winding causing a common mode noise current from flowing from a primary side of the power converter to a secondary side of the power converter (Lord, col. 3, lines 50-65; AAPA, paras. [0027]-[0029]).

Conclusion
8.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837